 



Exhibit 10.1
QUICKSILVER RESOURCES INC.
AMENDED AND RESTATED
KEY EMPLOYEE
CHANGE IN CONTROL RETENTION INCENTIVE PLAN
     WHEREAS, Quicksilver Resources Inc., a Delaware corporation (the
“Company”), considers it to be in the best interests of its stockholders to
encourage the continued employment of certain Key Employees (as defined herein)
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein);
     WHEREAS, the Company believes that the possibility of the occurrence of a
Change in Control may result in the termination by the Key Employee of the Key
Employee’s employment by the Company or in the distraction of the Key Employee
from the performance of his or her duties to the Company, in either case to the
detriment of the Company and its stockholders;
     WHEREAS, the Company recognizes that the Key Employee could suffer adverse
financial and professional consequences if a Change in Control were to occur;
and
     WHEREAS, the Company has determined that it is advisable to establish a
severance benefit program to protect the Key Employee if a Change in Control
occurs, thereby encouraging the Key Employee to remain in the employ of the
Company and not to be distracted from the performance of his or her duties to
the Company by the possibility of a Change in Control.
     NOW, THEREFORE, the Company adopts the Quicksilver Resources Inc. Amended
and Restated Key Employee Change in Control Retention Incentive Plan, the terms
of which are as follows:
ARTICLE 1
DEFINITIONS
     1.1 “Base Salary” means the Participant’s annual gross salary before any
deductions, exclusions or any deferrals or contributions under any Company plan
or program, but excluding bonuses, incentive compensation, deferred
compensation, employee benefits, expense reimbursements or any other non-salary
form of compensation being received by a Participant (determined without regard
to any reduction in such Base Salary that occurs after a Change in Control).
     1.2 “Benchmark Bonus” means the greater of (a) the average of the three
annual bonuses earned by the Participant during the three Fiscal Years preceding
the Change in Control event or (b) the annual bonus that would be payable to the
Participant if the target level of performance was achieved for that year under
the terms of the Company’s annual incentive plan applicable to such Participant.
In the event that a Participant received a bonus in a year in which he was not
employed for the entire 12 months of that year, such bonus will be annualized
for purposes of determining the average as set forth in this Article 1.2(a).

 



--------------------------------------------------------------------------------



 



     1.3 “Benefits” means the severance benefits a Participant is entitled to
receive pursuant to Article 3 hereof, and any retention bonus a Participant is
entitled to receive pursuant to Article 5 hereof.
     1.4 “Board” means the Board of Directors of the Company or its direct or
indirect parent.
     1.5 “Cause” means (i) the conviction of the Participant for any felony
involving dishonesty, fraud or breach of trust or (ii) the willful engagement by
the Participant in gross misconduct in the performance of his or her duties that
materially injures the Company.
     1.6 “Change in Control” means the occurrence of any of the following after
the Effective Date:
          (a) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange
Act”)) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the combined voting power
of the then-outstanding Voting Stock of the Company; provided, however, that the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition of Voting Stock of the Company directly from the Company that is
approved by a majority of the Incumbent Directors; (ii) any acquisition of
Voting Stock of the Company by the Company or any Subsidiary of the Company;
(iii) any acquisition of Voting Stock of the Company by the trustee or other
fiduciary holding securities under any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary of the Company; and
(iv) any acquisition of Voting Stock of the Company by Mercury Exploration
Company, Quicksilver Energy, L.P., The Discovery Fund, Pennsylvania Avenue
Limited Partnership, Pennsylvania Management Company, the estate of Frank
Darden, Lucy Darden, Anne Darden Self, Glenn Darden or Thomas Darden, or their
respective successors, assigns, designees, heirs, beneficiaries, trusts, estates
or controlled affiliates;
          (b) a majority of the Board ceases to be comprised of Incumbent
Directors; or
          (c) the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the consolidated assets
of the Company (each, a “Business Combination Transaction”) immediately after
which the Voting Stock of the Company outstanding immediately prior to such
Business Combination Transaction does not continue to represent (either by
remaining outstanding or by being converted into Voting Stock of the entity
surviving, resulting from, or succeeding to all or substantially all of the
Company’s consolidated assets as a result of, such Business Combination
Transaction or any parent of such entity), at least 50% of the combined voting
power of the then outstanding shares of Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of, such Business Combination Transaction or any
parent of any such entity (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries).

2



--------------------------------------------------------------------------------



 



     For purposes of this Plan, (i) “Incumbent Directors” means the individuals
who, as of the date hereof, are Directors of the Company and any individual
becoming a Director subsequent to the date hereof whose election, nomination for
election by the Company’s shareholders, or appointment, was approved by a vote
of a majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) and (ii) “Voting
Stock” means securities entitled to vote generally in the election of Directors.
     1.7 “Code” means the Internal Revenue Code of 1986, as amended.
     1.8 “Company” means Quicksilver Resources Inc. The term “Company” shall
also include any Successor, whether the liability of such Successor under the
Plan is established by contract or occurs by operation of law.
     1.9 “Effective Date” means the date on which the Plan is adopted.
     1.10 “Employment Termination Date” means the date on which the employment
relationship between the Participant and the Company is terminated due to an
Involuntary Termination.
     1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.12 “Good Reason Event” means the occurrence of one or more of the
following events or conditions after the occurrence of a Change in Control:
          (a) the Company removes the Participant from, or fails to re-elect or
appoint the Participant to, any duties or position with the Company that were
assigned or held by the Participant immediately before the occurrence of the
Change in Control, except that a nominal change in the Participant’s title that
is merely descriptive and does not affect rank or status shall not constitute
such an event;
          (b) the Company or a Subsidiary assigns to the Participant any duties
inconsistent with the Participant’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities with the Company
or a Subsidiary in effect immediately before the occurrence of the Change in
Control;
          (c) the Company takes any action that results in a material diminution
of the Participant’s position, authority, duties or responsibilities with the
Company or a Subsidiary in effect immediately before the occurrence of the
Change in Control, or otherwise takes any action that materially interferes
therewith;
          (d) the Company reduces the Participant’s Base Salary or Benchmark
Bonus;
          (e) the Company or a Subsidiary relocates the Participant’s principal
workplace to an area that is located outside of a radius of 50 miles from the
location of the Participant’s principal workplace immediately prior to the
Change in Control, or requires the Participant to perform a majority of his or
her duties more than 50 miles from the Participant’s

3



--------------------------------------------------------------------------------



 



principal work location (determined as of the date of the Change in Control) for
a period of more than 21 consecutive days or for more than 90 days in any
calendar year;
          (f) the Company or a Subsidiary fails to (i) continue in effect any
bonus, incentive, profit sharing, performance, savings, retirement or pension
policy, plan, program or arrangement (such policies, plans, programs and
arrangements collectively being referred to herein as “Basic Benefit Plans” ),
including, but not limited to, any deferred compensation, supplemental executive
retirement or other retirement income, stock option, stock purchase, stock
appreciation, or similar policy, plan, program or arrangement of the Company or
a Subsidiary, in which the Participant was a participant immediately before the
occurrence of the Change in Control, unless an equitable and reasonably
comparable arrangement (embodied in a substitute or alternative benefit or plan)
shall have been made with respect to such Basic Benefit Plan promptly following
the occurrence of the Change in Control, or (ii) continue the Participant’s
participation in any Basic Benefit Plan (or any substitute or alternative plan)
on substantially the same basis, both in terms of the amount of benefits
provided to the Participant (which are in any event always subject to the terms
of any applicable Basic Benefit Plan) and the level of the Participant’s
participation relative to other participants, as existed immediately before the
occurrence of the Change in Control;
          (g) the Company or a Subsidiary fails to continue to provide the
Participant with benefits substantially similar to those enjoyed by the
Participant under any of the Company’s or a Subsidiary’s other benefit plans,
policies, programs and arrangements, including, but not limited to, life
insurance, medical, dental, health, hospital, accident or disability plans, in
which the Participant was a participant immediately before the occurrence of the
Change in Control;
          (h) the Company takes any action that would directly or indirectly
materially reduce any other non-contractual benefits that were provided to the
Participant by the Company immediately before the occurrence of the Change in
Control or deprive the Participant of any material fringe benefit enjoyed by him
or her immediately before the occurrence of the Change in Control;
          (i) the Company fails to provide the Participant with the number of
paid vacation days to which he or she was entitled in accordance with the
Company’s vacation policy in effect immediately before the occurrence of the
Change in Control;
          (j) the Company fails to continue to provide the Participant with
office space, related facilities and support personnel (including, but not
limited to, administrative and secretarial assistance) (i) that are both
commensurate with Participant’s responsibilities to and position with the
Company immediately before the occurrence of the Change in Control and not
materially dissimilar to the office space, related facilities and support
personnel provided to employees of the Company having comparable responsibility
to the Participant, or (ii) that are physically located at the Company’s
principal executive offices;
          (k) the Company fails to honor any provision of this Plan; or

4



--------------------------------------------------------------------------------



 



          (l) the Company gives effective notice of an election to terminate at
the end of the term or extended the term of any employment agreement that the
Participant has or may in the future have with the Company or the Successor in
accordance with the terms of any such agreement.
     1.13 “Involuntary Termination” means the termination of a Participant’s
employment relationship with the Company and each Subsidiary (i) by the Company
or a Subsidiary for any reason other than Cause, or (ii) by the Participant on
account of a Good Reason Event. For purposes of the Plan, a Participant’s
termination will not be considered to be on account of a Good Reason Event
unless the Participant terminates employment no more than 60 days following such
Good Reason Event. A Participant shall not be deemed to have incurred an
Involuntary Termination by reason of the transfer of the Participant’s
employment between the Company and any of its Subsidiaries, or among
Subsidiaries. The Plan Administrator shall determine, in its sole discretion,
whether a Participant’s termination of employment from the Company or any
Subsidiary constitutes an Involuntary Termination.
     1.14 “Key Employee” means an employee of the Company or any Subsidiary
whose name appears on Exhibit B which is attached hereto and made a part hereof
for all purposes, as the same may be amended from time to time by the Board or
the Chief Executive Officer of the Company.
     1.15 “Participant” means an individual who (i) is a Key Employee on the
date a Change in Control occurs and (ii) is not eligible to participate in the
Quicksilver Resources Inc. Executive Change in Control Retention Incentive Plan.
An individual who is classified by the Company as a temporary employee or an
independent contractor on the date a Change in Control occurs is not eligible to
participate in the Plan (even if he or she is subsequently reclassified by the
Internal Revenue Service or a court as a common law employee of the Company and
the Company acquiesces to such reclassification). Notwithstanding the foregoing,
in the event that a Key Employee has entered into an employment agreement with
the Company or a Subsidiary, such Key Employee will not be deemed a Participant
under this Plan unless such employment agreement specifically adopts and
incorporates this Plan by reference.
     1.16 “Person” means any individual, entity or group that is a “person”
within the meaning of Section 3(a)(9), 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended.
     1.17 “Plan” means the Quicksilver Resources Inc. Amended and Restated Key
Employee Change in Control Retention Incentive Plan, as set forth herein and as
amended from time to time.
     1.18 “Plan Administrator” means the Company; however, the Company may
designate any Person or a committee to administer the Plan in accordance with
the provisions of Article 7.
     1.19 “Release” means the Release Agreement in substantially the form
attached hereto as Exhibit A and made a part hereof for all purposes.

5



--------------------------------------------------------------------------------



 



     1.20 “Subsidiary” means a corporation, partnership, limited liability
company or other entity in which the Company owns directly or indirectly more
than 50% of the outstanding shares of voting stock or other voting interest.
     1.21 “Successor” means a person with or into which the Company shall have
been merged or consolidated or to which the Company shall have transferred all
or substantially all of its assets.
ARTICLE 2
ELIGIBILITY
          (a) Except as specified herein, a Participant who incurs an
Involuntary Termination within two years after the occurrence of a Change in
Control (including such a termination on the date of the Change in Control)
shall be entitled to the severance benefits described in Article 3 hereof,
provided the Participant executes and delivers to the Company a Release and does
not exercise any right specified in the Release to revoke such Release.
          (b) The Plan does not provide benefits with respect to any termination
of employment prior to the occurrence of a Change in Control, whether such
termination is for Cause or otherwise. A Participant will forfeit all Benefits
under the Plan if he or she is discharged by the Company for Cause
ARTICLE 3
CHANGE IN CONTROL BENEFITS
     The Company shall pay or provide a Participant who has satisfied the
requirements of Article 2 hereof the following Benefits:
          (a) A single sum cash payment equal to two times the sum of (i) the
Participant’s Base Salary, plus (ii) the Participant’s Benchmark Bonus.
          (b) To the extent permitted by law, the Company shall take all actions
necessary to cause the Participant’s account balances under the Company’s 401(k)
Plan to become fully vested and nonforfeitable.
          (c) All outstanding stock options and restricted stock awards held by
the Participant shall immediately become fully vested.
          (d) The Company (at its sole expense) shall take the following
actions:
               (i) Throughout the two years following the Employment Termination
Date, the Company shall maintain in effect, and not materially reduce the
benefits provided by the group health insurance and group life insurance plans
in which the Participant participated immediately prior to the Employment
Termination Date; and
               (ii) the Company shall arrange for the Participant’s
uninterrupted participation throughout the two-year period commencing on the
Participant’s Employment Termination Date in such group health insurance and
group life insurance

6



--------------------------------------------------------------------------------



 



plans, provided that if the Participant’s participation after his or her
Employment Termination Date in any such plan is not permitted by the terms of
that plan, then throughout such two year period, the Company (at its sole
expense) shall provide the Participant with substantially the same benefits that
were provided to the Participant under such plan immediately before the
Employment Termination Date.
          (e) Benefits under the Plan shall not be taken into account as
compensation for purposes of determining contributions or benefits under any
other employee benefit plan of the Company or a Subsidiary. In addition,
Benefits under the Plan shall be reduced by any severance, termination or
similar payments payable to a Participant pursuant to any employment, change in
control, severance or similar agreement with the Company or a Subsidiary.
ARTICLE 4
TIME OF SEVERANCE PAYMENT
     The Company shall pay the Participant the cash severance benefits described
in paragraph (a) of Article 3 within the later of 30 days after the
Participant’s Employment Termination Date or five days after the Participant’s
Release described in Article 2 becomes irrevocable.
ARTICLE 5
RETENTION BONUS
     If a Participant remains employed by the Company or a Subsidiary throughout
the six-month period following a Change in Control, then six months after the
date of the Change in Control the Company shall pay to the Participant, in a
single cash payment, a retention bonus equal to one-half (1/2) of the
Participant’s Base Salary (without regard to whether the Participant is or ever
will become entitled to severance benefits under Article 3 hereof).
ARTICLE 6
LIMITATION ON PAYMENT OF BENEFITS
     Notwithstanding any provision of this Plan to the contrary, if any amount
or benefit to be paid or provided under this Plan would be an “Excess Parachute
Payment,” within the meaning of Section 280G of the Code, but for the
application of this sentence, then the payments and benefits to be paid or
provided under this Plan will be reduced to the minimum extent necessary (but in
no event to less than zero) so that no portion of any such payment or benefit,
as so reduced, constitutes an Excess Parachute Payment; provided, however, that
the foregoing reduction will be made only if and to the extent that such
reduction would result in an increase in the aggregate payment and benefits to
be provided, determined on an after-tax basis (taking into account the excise
tax imposed pursuant to Section 4999 of the Code, any tax imposed by any
comparable provision of state law, and any applicable federal, state and local
income and employment taxes). Whether requested by the Participant or the
Company, the determination of whether any reduction in such payments or benefits
to be provided under this Plan or otherwise is required pursuant to the
preceding sentence will be made at the expense of the Company by the Company’s
independent accountants in effect prior to the Change in Control. The fact that
the Participant’s right to payments or benefits may be reduced by reason of the
limitations

7



--------------------------------------------------------------------------------



 



contained in this Article will not of itself limit or otherwise affect any other
rights of the Participant other than pursuant to this Plan. In the event that
any payment or benefit intended to be provided under this Plan or otherwise is
required to be reduced pursuant to this Article, the Participant will be
entitled to designate the payments and/or benefits to be so reduced in order to
give effect to this Article. The Company will provide the Participant with all
information reasonably requested by the Participant to permit the Participant to
make such designation. In the event that the Participant fails to make such
designation within 10 business days of the Employment Termination Date, the
Company may effect such reduction in any manner it deems appropriate.
ARTICLE 7
UNFUNDED ARRANGEMENT
     The plan is unfunded, and all cash Benefits will be paid, as needed, from
the general assets of the Company. The Plan is only a general corporate
commitment and each Participant must rely upon the general credit of the Company
for the fulfillment of its obligations hereunder. Under all circumstances the
rights of Participants to any asset held by the Company will be no greater than
the rights expressed in this Plan. Nothing contained in this Plan shall
constitute a guarantee by the Company that the assets of the Company will be
sufficient to pay any Benefits under this Plan or would place the Participant in
a secured position ahead of general creditors of the Company; the Participants
are only unsecured creditors of the Company with respect to their Plan benefits,
and the Plan constitutes a mere promise by the Company to make Benefit payments
in the future. No specific assets of the Company have been or shall be set
aside, or shall in any way be transferred to a trust or shall be pledged in any
way for the performance of the Company’s obligations under the Plan which would
remove such assets from being subject to the general creditors of the Company.
ARTICLE 8
ADMINISTRATION OF THE PLAN
     The Plan Administrator shall have the full power and authority to
administer the Plan, carry out its terms and conditions and effectuate its
purposes. The Plan Administrator shall be the “named fiduciary,” as such term is
defined in ERISA, of the Plan, with responsibility for administration of the
Plan.
     The Plan Administrator shall serve without compensation for its services as
such. However, all reasonable expenses of the Plan Administrator shall be paid
or reimbursed by the Company upon proper documentation. The Plan Administrator
shall be indemnified by the Company against personal liability for actions taken
in good faith in the discharge of duties as the Plan Administrator.
     The Plan Administrator shall keep all individual and group records relating
to participants and former participants and all other records necessary for the
proper operation of the Plan. Such records shall be made available to the
Company and to each Participant for examination during business hours except
that a Participant shall examine only such records as pertain exclusively to the
examining Participant and to the Plan. The Plan Administrator shall prepare and
shall file as required by law or regulation all reports, forms, documents and
other items

8



--------------------------------------------------------------------------------



 



required by ERISA, and every other relevant statute, each as amended, and all
regulations thereunder (except that the Company, as payor of the Benefits, shall
prepare and distribute to the proper recipients all forms relating to
withholding of income or wage taxes, Social Security taxes, and other amounts
which may be similarly reportable).
ARTICLE 9
AMENDMENT OR TERMINATION
     The Board reserves the right to amend or terminate the Plan at any time and
in any manner without the consent of any affected individual, which right
includes, without limitation, the right to change the individuals who are
eligible to participate in the Plan from time to time. In addition, without the
consent of any affected individual, the Chief Executive Officer may amend
Exhibit B hereto from time to time in order to add individuals to the list of
Key Employees or to remove individuals from the list of Key Employees.
Notwithstanding the foregoing, (i) for a period of two years following a Change
of Control, the Plan may not be terminated or amended in any manner adverse to
any eligible Participant without the written consent of each affected
Participant and (ii) any amendment to or termination of the Plan will not
adversely affect the Benefits payable to a Participant whose Employment
Termination Date occurred prior to the date of such amendment or termination.
ARTICLE 10
CLAIMS PROCEDURES
     10.1 Claim for Benefits.
     When a Benefit is due, a Claimant may submit a claim for Benefits to the
office designated by the Plan Administrator to receive claims. For purposes of
this Article, “Claimant” means a Participant or an authorized representative of
a Participant who makes a claim for Benefits under the Plan.
     10.2 Deadline for Notifications of Claim Determinations.
     If a Claimant’s claim for Benefits under the Plan is denied in whole or in
part, the Plan Administrator will provide to the Claimant a written notice of
the claim decision within 90 days of receipt of the claim. This 90-day period
may be extended one time by the Plan Administrator for up to 90 days, provided
that the Plan Administrator notifies the Claimant, prior to the expiration of
such 90-day period, of the circumstances requiring the extension of time and the
date by which the Plan Administrator expects to render a decision. Claims not
acted upon within the time prescribed herein shall be deemed denied for purposes
of proceeding to the review stage.
     10.3 Contents of Notices of Claims Denials.
     When a claim is denied (an adverse determination) in full or in part, the
Plan Administrator will provide the Claimant a written or electronic
notification of the denial within the time frame specified in Section 9.1. This
notice will:
          (a) explain the specific reasons for the adverse determination;

9



--------------------------------------------------------------------------------



 



          (b) reference the specific Plan provisions on which the adverse
determination is based;
          (c) provide a description of any additional material or information
necessary for the Claimant to complete the claim and an explanation of why such
material or information is necessary; and
          (d) provide a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
claims determination on review.
     10.4 Appeals of Denied Claims.
     The Claimant will have 60 days after receiving the notice that the
Claimant’s claim is denied to appeal the adverse determination in writing to the
Plan Administrator. The Claimant may submit written comments, documents,
records, and other information relevant to the claim, and such information will
be taken into account during the review, without regard to whether it was
submitted or considered in the initial claim determination. In addition, the
Claimant will be provided, upon request and free of charge, reasonable access to
and copies of all documents, records, and other information relevant to the
claim.
     If no appeal of the adverse determination is made in writing to the Plan
Administrator within 60 days after the Claimant’s receipt of the notice of
denial, the denial of the claim is final.
     10.5 Deadlines for Notifications of Appeals Determinations.
     The Administrator will notify the Claimant of its determination on review
of an adverse claim determination within a reasonable period of time, but not
later than 60 days from receipt of a request for review of the adverse
determination. This 60-day period may be extended one time by the Plan
Administrator for up to 60 days, provided that the Plan Administrator notifies
the Claimant, prior to the expiration of such 60-day period, of the
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render a decision.
     10.6 Contents of Notices of Final Claims Determinations.
     Notice of the Plan’s claims decision will be given in writing or
electronically. If the Claimant’s claim is denied in whole or in part the
notification will include:
          (a) the specific reasons for the denial;
          (b) reference to the specific Plan provisions on which the decision
was based;
          (c) a statement of the Claimant’s right to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the claim; and
          (d) a statement of the Claimant’s right to bring a civil action in
court under section 502(a) of ERISA.

10



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
     11.1 Tax Withholding. The Company will calculate the deductions from the
amount of the benefit paid under the Plan for any taxes required to be withheld
by federal, state or local government and shall cause them to be withheld.
     11.2 Plan Not an Employment Contract. The adoption and maintenance of the
Plan is not a contract between the Company and its employees, which gives any
employee the right to be retained in its employment. Likewise, it is not
intended to interfere with the rights of the Company to discharge any employee
at any time or to interfere with the employee’s right to terminate his or her
employment at any time.
     11.3 Alienation Prohibited. No benefits hereunder shall be subject to
anticipation or assignment by a Participant, to attachment by, interference
with, or control of any creditor of a Participant, or to being taken or reached
by any legal or equitable process in satisfaction of any debt or liability of a
Participant prior to its actual receipt by the Participant. Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of the
benefits hereunder prior to payment thereof shall be void.
     11.4 Gender and Number. If the context requires it, words of one gender
when used in the Plan shall include the other genders, and words used in the
singular or plural shall include the other.
     11.5 Severability. If any provision of the Plan is determined to be invalid
or unenforceable, that determination shall not affect the validity or
enforceability of any other provision.
     11.6 Successors. The Company shall not, directly or indirectly, consolidate
with, merge into or sell or otherwise transfer all or substantially all of its
assets to, any person, or permit any person to consolidate with or merge into
the Company, unless immediately after such consolidation, merger, sale or
transfer, the Successor shall have assumed in writing the Company’s obligations
under the Plan.
     11.7 Assignment; Binding Effect. This Plan shall be binding upon any
Successor. The Company shall not assign any of its obligations under the Plan
unless (a) such assignment is to a Successor, and (b) the requirements of
Section 11.6 are fulfilled.
     11.8 Governing Law. The provisions of the Plan shall be construed,
administered, and governed under the laws of the State of Texas and, to the
extent applicable, by the laws of the United States.

            QUICKSILVER RESOURCES INC.
      By:   /s/ Glenn Darden       Title: President and Chief Executive Officer 
         

11



--------------------------------------------------------------------------------



 



         

Exhibit A
QUICKSILVER RESOURCES INC.
AMENDED AND RESTATED
KEY EMPLOYEE
CHANGE IN CONTROL RETENTION INCENTIVE PLAN
RELEASE AGREEMENT
     This RELEASE is executed by                                          (the
“Employee”) in consideration of the severance benefits provided under the
Quicksilver Resources Inc. Amended and Restated Key Employee Change in Control
Retention Incentive Plan (the “Plan”), and as a condition to the receipt of such
benefits.
     NOW THEREFORE, the Employee provides the following release:
     1. Release by Employee. I,                     , on behalf of myself and my
heirs and assigns, in consideration of the Company’s payment of the severance
benefits in the amount of $                     (less any amounts that the
Company is required to withhold under applicable laws), and other good and
valuable consideration to be furnished to me pursuant to the Plan, the
sufficiency of which is hereby acknowledged, and as a material inducement to the
Company to enter into this Release hereby release and forever discharge the
Company, and its directors, officers, shareholders, partners, representatives,
agents, employees, predecessors, successors, affiliates, divisions, subsidiaries
and related entities and their respective directors, officers, shareholders,
agents, representatives and employees, from all claims of any nature whatsoever,
from the beginning of time to the date of the execution of this Release, known
or unknown, suspected or unsuspected, including but not limited to all claims
arising out of, based upon, or relating to my employment with the Company, or
compensation for that employment. I understand that the consideration provided
for in the Plan exceeds anything of value to which I am already entitled without
the Plan.
     Without limiting the generality of the foregoing, I understand and agree
that this release includes, but is not limited to, claims based on or relating
to: (a) any express or implied

1



--------------------------------------------------------------------------------



 



Exhibit A
employment contract; (b) wrongful discharge; (c) termination in breach of public
policy ; (d) age discrimination under the Age Discrimination in Employment Act
of 1967, as amended; (e) claims of discrimination, harassment or retaliation
under Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, or any other law which prohibits discrimination based on race,
color, age, ancestry, national origin, sex, sexual orientation, religion, mental
or physical disabilities, or marital status; (f) any other federal, state or
local laws or regulations prohibiting employment discrimination; (g) personal
injury, defamation, assault, battery, invasion of privacy, fraud, intentional or
negligent misrepresentation of fact, intentional or negligent infliction of
emotional distress, or false imprisonment; (h) claims for additional wages,
compensation, overtime pay, severance pay or bonuses; and (i) claims for
attorneys’ fees or costs. I further understand that I am only waiving those
claims that I have as of the date I sign this Release, and not any claims that
might arise in the future.
     I UNDERSTAND THAT THIS RELEASE COVERS BOTH CLAIMS THAT I KNOW ABOUT AND
THOSE THAT I MAY NOT KNOW ABOUT.
     2. Indemnification Agreement. I, for myself, my heirs, executors,
administrators and assigns, release and agree to indemnify and hold harmless the
Company and all other persons and firms released above from all claims and
causes of action of any nature, without limitation, which may be asserted by any
person, firm, or entity claiming by, through, or under me for any relief claimed
to be due me and released by this document.
     3. No Knowledge of Legal Violations. I further assert that during my
employment with the Company and activities regarding any company or organization
affiliated with the Company, that I have no information or knowledge of any
legal irregularity, violation, or alleged violation of any law, regulation,
statute, or ordinance of any kind resulting from the operations of the Company,
or any other company or organization affiliated with the Company. I have never

2



--------------------------------------------------------------------------------



 



Exhibit A
reported any such irregularity or violation to any superior with respect to the
Company or any company or organization affiliated with the Company.
     4. Forty-five (45) Day Review Period. I acknowledge that I am hereby
advised in writing to consult with an attorney prior to executing this Release
to discuss the contents of this document and its meaning. I understand that I
have forty-five (45) days within which to consider this waiver and release of my
rights. I understand the terms and conditions of this Release in full, agree to
abide by this, and knowingly and voluntarily execute it without hidden
reservations.
     5. Seven (7) Day Revocation Period. I understand that I will have 7 days
after I sign this Release during which I can revoke my signature and cancel my
acceptance of the benefits under the Plan for any reason, and that this Release
shall not become effective or enforceable until after this revocation period has
expired. I understand that I may revoke or rescind this Release by providing
written notice of revocation to the Company’s General Counsel, [name, address,
fax number], within the 7-day revocation period. I understand that I will not be
entitled to any severance benefits under the Plan until the end of the 7-day
revocation period.
     6. Receipt of Disclosures. I acknowledge that I have received the
Disclosures that are attached to this Release as Exhibit 1.
     7. Governing Law. The provisions of the Plan and this Release shall be
construed, administered and governed under the laws of the State of Texas and,
to the extent applicable, the laws of the United States.
     8. Entire Agreement. I understand that the Plan and this Release contain
the entire agreement and understanding between me and the Company regarding my
employment and separation from that employment and that no other covenants or
promises have been made except those contained in the Plan and this Release. The
Plan and this document supersede all other agreements and arrangements between
the Company and me, whether written or oral.
     9. Attorneys’ Fees. I further agree I am fully responsible for any
attorneys’ fees incurred by me in consulting with an attorney and will indemnify
and hold harmless the

3



--------------------------------------------------------------------------------



 



Exhibit A
Company, and the other persons and entities released in this document for any
claims or fees asserted by any attorney claiming by and through me for
attorneys’ fees or costs in connection with the review or execution of this
document.
     EXECUTED in multiple originals this                      day of
                    , 200___.

     
 
  Signature of Employee
 
   
 
 
 
 
   
 
 
 
 
  WITNESS

4



--------------------------------------------------------------------------------



 



Exhibit A
NON-REVOCATION STATEMENT
     I,                     , acknowledge that at least seven (7) days have
expired since the execution of the Agreement by me on the                     
day of                     , 200___, and I knowingly and voluntarily elect not
to revoke this waiver and release of my rights under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq..
     EXECUTED in multiple originals this                      day of
                    , 200___.

     
 
 
 
Signature of Employee

5



--------------------------------------------------------------------------------



 



Exhibit 1
45-DAY WAIVER
DISCLOSURES
     Covered Class of Employees, Eligibility and Time Limits.
     The individuals selected to participate in the Plan are those employees of
                     (Company) who have completed six months of employment with
the Company and who incur Involuntary Terminations as defined in the Quicksilver
Resources, Inc. Amended and Restated Key Employee Change in Control Retention
Incentive Plan (the “Plan”). This program will end on the date of
                    .
     Eligible Employees.
     The following is a list of the job titles and ages of all employees who are
eligible to participate in the Plan:

      Job Title   Age                                            
                                                                  
                                                                
                                                                  
                    

     Employees Not Eligible.
     The following is a list of the ages of employees who are not eligible to
participate in the Plan:

      Job Title   Age                                            
                                                                  
                                                                
                                                                  
                    

6



--------------------------------------------------------------------------------



 



Exhibit B
QUICKSILVER RESOURCES INC.
AMENDED AND RESTATED
KEY EMPLOYEE
CHANGE IN CONTROL RETENTION INCENTIVE PLAN
List of Key Employees of Quicksilver Resources Inc.

7